MEMORANDUM **
Gumercinda La Parra-Gonzalez appeals the district court’s denial of her petition for a writ of habeas corpus, contending that her former attorney’s failure to update her address with the Board of Immigration Appeals (“BIA”) constituted ineffective assistance of counsel. We review de novo, Ferreira v. Ashcroft, 382 F.3d 1045, 1049 (9th Cir.2004), and we affirm.
The district court lacked jurisdiction over La Parra’s habeas petition because she failed to exhaust her ineffective assistance of counsel claim with the BIA. See Sun v. Ashcroft, 370 F.3d 932, 939 (9th Cir.2004) (holding that the exhaustion requirement contained in 8 U.S.C. § 1252(d)(1) applies to immigration habeas petitions); see also Rojas-Garcia v. Ashcroft, 339 F.3d 814, 819 (9th Cir.2003) (indicating that an ineffective assistance of counsel claim must first be exhausted with the BIA before it can be raised in a habeas petition).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.